Exclusive Marketing & Distribution Agreement
 
This Exclusive Marketing & Distribution Agreement (“Agreement”) is entered into
as of this 25th day of September 2009 (the “Effective Date”), by and between
hZo, Inc., a Delaware Corporation (“Company”) and ZAGG, Inc., a Delaware
corporation, (“ZAGG”).
 
Recitals
 
A.           ZAGG is in the business of, among other things, providing
marketing, promotional and distribution services in connection with the
application of protective coatings to consumer electronic and hand-held devices
(the “Marketing Services”).
 
B.           ZAGG identified the opportunity to market certain technology
pertaining to the development and application of a protective coating to certain
goods and products (as the same may be modified or updated from time to time,
the “Technology”) and provided certain funding to facilitate the formation of
Company and enable Company to become the licensee or owner, as applicable, of
all right, title, and interest in and to the Technology (the “ZAGG Investment,”
as defined in more detail in Section 2 below).
 
C.           In consideration of the ZAGG Investment, Company desires to engage
ZAGG to provide the Marketing Services to Company for branding, promotion, sales
and distribution and to develop business channels for the Technology in the
specific market segments set forth in Exhibit A (the “Market Segment”), as such
may be amended by ZAGG and Company from time to time, upon the terms and subject
to the conditions contained in this Agreement.
 
D.           ZAGG desires to provide the Marketing Services to Company with
respect to the Market Segment, subject to the terms and conditions of this
Agreement.
 
Agreement:
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
 
1. Appointment.  Subject to the terms and conditions set forth in this Agreement
and closing of the ZAGG Investment (as defined below), as of the Effective Date,
Company hereby appoints ZAGG, on an exclusive basis to: (a) market and promote
the Technology to potential customers within the Market Segment (each a
“Customer”); and (b) refer such Customers to Company (collectively, the
“Appointment”).
 
2. Condition Precedent.  The continued Appointment of ZAGG is conditioned upon
the ZAGG Investment, which shall consist of the purchase by ZAGG of at least
$3,150,000.00 in shares of Series A Preferred Stock of the Company.  In the
event that the ZAGG Investment is not received by Company by February 25, 2010,
either party may terminate this Agreement in all respects by delivering written
notice of termination to the other party.
 
3. First Right of Refusal of Appointment.  In the event that either Company or
ZAGG identifies any applications or opportunities to market or promote the
Technology outside the Market Segment (each a “Proposed New Market Segment”),
then the party identifying the Proposed New Market Segment shall inform the
other party of the existence of such Proposed New Market Segment and ZAGG shall
have thirty (30) days to provide to Company either: (a) a written proposal
including terms, conditions and pricing on which ZAGG would be willing to pursue
marketing and promotions in the Proposed New Market Segment (“ZAGG Proposal”),
or (b) a written waiver by ZAGG of any right to pursue marketing and promotions
within the Proposed New Market Segment.  If Company accepts the ZAGG Proposal,
the Proposed New Market Segment shall be added to Exhibit A and shall be part of
the “Market Segment” for the purposes of this Agreement.  In the event that
Company rejects the ZAGG Proposal, which Company may only do if the ZAGG
Proposal is materially less favorable to Company than the terms, conditions or
pricing in place for the Market Segment, or if ZAGG fails to provide a written
waiver, then Company may market and promote the Technology for any application
in the Proposed New Market Segment through its own direct sales organization or
through third parties.  Notwithstanding the foregoing, other than the Market
Segment licensed to ZAGG as defined in Exhibit A, the Company may respond to and
fulfill unsolicited requests for the Technology for applications or from
potential customers within the Market Segment provided that the Company first
immediately notifies ZAGG of any such request and obtains ZAGG’s express prior
written consent to accept and fulfilling such request.  ZAGG acknowledges that
Company has made no representations about the any revenue that ZAGG may receive
or any profit or income that ZAGG may realize, if any, as an independent
representative of Company and ZAGG assumes all financial risks under this
Agreement.
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
4. Marketing Budget.  The parties agree that in certain circumstances Company
may desire to engage ZAGG to perform additional services, either beyond the
Marketing Services or outside the Market Segment (“Additional Services”). In the
event that Company engages ZAGG to perform such Additional Services, then
Company and ZAGG shall mutually agree upon a marketing budget on a per project
or marketing campaign basis (“Supplemental Budget”) to be distributed to ZAGG in
accordance with the terms of such Supplemental Budget, including, if applicable,
payments by Company to ZAGG of royalties or other fees as may be mutually agreed
upon between the parties from time to time for the use by Company of any ZAGG
Mark (as defined below) in connection with products or services not directly
distributed by ZAGG.  For the avoidance of doubt, the Supplemental Budget shall
not apply in the ordinary course of the provision by ZAGG of the Marketing
Services in the Market Segment except as agreed upon between the parties on a
project by project basis.
 
5. Personnel.  Personnel employed by ZAGG to perform the Marketing Services are
not employees of Company and ZAGG assumes full responsibility for their acts,
daily interaction, and management control.  Without limiting the generality of
the foregoing, ZAGG shall not be treated as an employee of Company for state or
federal income tax purposes, nor will ZAGG be an employee of Company for
purposes of the Federal Unemployment Tax Act, Federal Insurance Contributions
Act, the Social Security Act or any other federal, state or local unemployment
or employment security act.  ZAGG shall inform its personnel that they are not
entitled to the provisions of any Company employee benefits.  Company will not
be responsible for worker’s compensation, health or disability benefits,
retirement or pension benefits, unemployment insurance or withholding income
taxes and Social Security for said personnel.  ZAGG shall identify itself as an
authorized referral representative of Company only with respect to the Marketing
Services covered by this Agreement and shall otherwise identify itself as an
independent business.
 
6. Conflict of Interest.  ZAGG warrants to Company that ZAGG does not currently
distribute, sell, or promote any products, services or technologies that
directly compete with the Technology (“Competing Technology”) within the Market
Segment.  ZAGG warrants that prior to distributing, selling, or promoting any
Competing Technology to the Technology within the Market Segment, ZAGG will
provide Company with written notice thereof.
 
7. Changes in the Technology.  ZAGG shall have the right to market, distribute,
sell or offer for sale and promote updated changes or modifications to the
Technology, update or discontinue any of the Technology from time to time and
Company shall notify ZAGG in writing of any such modifications, updates or
discontinuations of the Technology that may affect the marketing efforts of
ZAGG.
 
8. Obligations of ZAGG.
 
8.1. General.  ZAGG will use its best efforts to refer, market and promote the
Technology to Customers for applications within the Market Segment and to refer
such Customers to Company in accordance with the terms and conditions of this
Agreement (the “Promotion Obligations”).  Without limiting the generality of the
foregoing, the Promotion Obligations shall, at a minimum, require ZAGG to
execute and complete the following promotional activities and to develop all
advertising, promotional, sales and collateral literature related thereto and
necessary therefore:
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
8.1.1. E-Mail. Subject to Section 4, ZAGG shall, at its sole expense, develop,
design, print and fulfill an email campaign, the purpose of which shall be to
introduce the Technology to the Market Segment.
 
8.1.2. Collateral Materials. Subject to Section 4, ZAGG,  at its sole expense,
unless otherwise agreed upon in writing between the parties, shall develop,
design, print and fulfill marketing collateral materials relating to the
Technology, and provide sufficient quantities to each of its independent sales
representatives or contractors.
 
8.1.3. Tradeshow Marketing. ZAGG, at its sole cost and expense unless otherwise
agreed upon in writing between the parties,  shall prominently display and
diligently promote the Technology at any applicable tradeshows that ZAGG attends
during the Term (as defined below).
 
8.1.4. Customer Relations.  ZAGG shall be governed in all dealings with members
of the public by the highest standards of honesty, integrity and fair dealing,
and shall do nothing which would tend to discredit, dishonor, reflect adversely
upon or in any manner injure the reputation of Company or any of its officers,
partners, directors, managers, stockholders, members, affiliates or
representatives (the “Related Parties”) or the Technology.  Without limiting the
generality of the foregoing, ZAGG will: (a) refrain from and avoid any
deceptive, misleading, disparaging or unethical practices that are or might be
detrimental to Company or its Related Parties, the Technology, or the public;
(b) make no false or misleading representations with regard to Company or the
Technology; (c) not publish or employ, or cooperate in the publication or
employment of, any misleading or deceptive advertising material with regard to
Company or the Technology; and (d) make no representations, warranties or
guarantees to Customers or to the trade with respect to the specifications,
features or capabilities of the Technology that are inconsistent with any
literature or specifications distributed by Company.  ZAGG will maintain records
of its marketing activities hereunder and will permit Company to review such
records upon reasonable prior written notice to determine ZAGG’s compliance with
the terms and conditions of this Agreement.
 
8.1.5. Compliance with Laws, Procedures and Good Business Practices.  ZAGG shall
at all times conduct its business, and perform its obligations under this
Agreement, in compliance with all applicable laws and regulations of the
international, federal, state and municipal governments, including without
limitation the CAN-SPAM Act of 2003, and will not make any false or misleading
representations to customers or others regarding Company or the
Technology.  Without limiting the generality of the foregoing, ZAGG shall be
responsible for compliance with all applicable laws related to: (a) product
labels (except for law regarding disclosure of contents); (b) the use of the
logos, trademarks or names used in connection with the sale or marketing of the
Technology; (c) any necessary or mandatory warning labels or symbols which must
be used in connection with the advertising or marketing of the Technology; and
(d) marketing, sales, and distribution of the Technology.  ZAGG further agrees
that ZAGG and its Related Parties will comply with any reasonable standards or
procedures established by Company for the referral of Customers.
 
8.1.6. ZAGG Expenses.  Other than those Marketing Budgets approved by hZo for
ZAGG to promote, brand and provide initial market introduction ZAGG shall pay
all costs and expenses incurred by it in connection with the performance of its
obligations under this Agreement
 
8.1.7. Sales History and Customer Reports.  Within thirty (30) business days
after the end of each calendar quarter during the Term, ZAGG, at its sole cost
and expense, will provide Company with sales reports for the Technology for the
immediately preceding calendar quarter, including customer lists, in form and
substance reasonably acceptable to Company.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
8.1.8. Forecasts.  If requested by Company, ZAGG will provide to Company, within
10 business days after the end of each calendar quarter, a 180 day rolling
forecast showing prospective orders.
 
8.1.9. Advising of Changes.  ZAGG will promptly advise Company of: (a) any
changes in ZAGG’s status, organization, key personnel and similar matters
through it’s routine notices and publication required by relevant securities law
related to publicly traded companies and (b) any significant political,
regulatory, financial, legislative, industrial or other events in the Market
Segment that could affect the mutual business interests of ZAGG and Company,
whether harmful or beneficial.
 
8.1.10. Facilities.  ZAGG will provide and be solely responsible for: (a) such
facilities, employees, and business organization, and (b) except as otherwise
provided herein, such permits, licenses, and other forms of clearance, if any,
as it deems necessary for the conduct of its business operations in accordance
with this Agreement.
 
8.1.11. Book and Records.  During the Term, and for a period of one year after
the expiration or termination of this Agreement, ZAGG will maintain and make
available to Company and its representatives upon written request complete and
accurate books, records, and accounts relating to the business of ZAGG with
respect to the Technology.
 
8.1.12. No Modification or Reverse Engineering.  ZAGG will not, and will cause
its employees, agents, subcontractors, and representatives not to, modify,
reverse engineer or affirmatively attempt to engineer or work around, the
Technology. Notwithstanding the foregoing, ZAGG hereby expressly agrees and
acknowledges that in the event ZAGG breaches this Section, Company shall own,
and ZAGG shall and hereby does assign, all intellectual property rights relating
to the results of any such breach, including, but not limited to, all rights in
patents, trademarks, copyrights and trade secrets.
 
9. License Grants.
 
9.1. License to Co-brand the Product.  Company hereby grants to ZAGG an
exclusive right and license (the “License”) within the Market Segment to use,
and to offer the Technology to the Customers under the trade names, logos,
service marks and trademarks set forth on Exhibit C, as such may be amended and
updated by the parties from time to time to include any new trade names, logos,
service marks and trademarks developed by or on behalf of ZAGG or by Company in
connection with the Technology  (“Company Marks”) in accordance with the terms
of this Section; provided, however, that ZAGG shall retain exclusive ownership
rights in and to the ZAGG Materials including, without limitation, all
copyrights, trademarks, trade dress and other proprietary designations and
legends as may be placed upon the Technology by ZAGG.
 
9.2. Use of Company Marks.  During the Term, ZAGG will have the right to
indicate to the public that it is an authorized marketing licensee of the
Technology and/or agent of Company.  ZAGG may advertise (within the Market
Segment) the Technology using the Company Marks in connection with the
packaging, labeling, marketing, promotion, sale and distribution of any product
that includes the Technology.  For the avoidance of doubt, ZAGG may use the
Company Marks in connection with Internet advertising or marketing materials
(“Online Materials”) only to the extent such Online Materials are limited in
scope to targeting customers, prospects or potential customers that are within
the Market Segment.  ZAGG will not alter or remove any Company Marks.  At the
termination or expiration of this Agreement, ZAGG will discontinue using or
displaying the Company Marks on any packaging, labeling, or any marketing
materials.
 
9.3. Use of ZAGG Marks.  During the Term, with written authorization, the
Company may advertise the promotion and sales of the Technology with the ZAGG or
stylized “Z” Mark (the “ZAGG Marks”) indicating a ZAGG trademark for packaging,
labeling, marketing, promotion, sale and distribution of any agreed upon product
or service not otherwise exclusively licensed to ZAGG.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
10. Ownership.
 
10.1. Company Ownership.  ZAGG acknowledges and agrees that Company and its
licensors are, and shall remain, the sole and exclusive owners of all right,
title and interest in and to the Company Marks and the Technology (collectively,
“Company Property”).  Except as expressly provided herein, no rights in or to
the Company Property, including any use thereof, shall be transferred to ZAGG
and ZAGG specifically disclaims any ownership right to any Company
Property.  Any use of the Company Property by ZAGG, as permitted herein, shall
inure to the benefit of Company.  To the extent any Company Mark is incorporated
in any materials developed for, by or on behalf of ZAGG (“ZAGG Materials”), in
accordance with the terms of this Agreement, Company hereby grants to ZAGG a
worldwide fully paid-up, sublicensable license to use, publish, reproduce,
distribute, and prepare derivative works based upon such ZAGG Materials.  ZAGG
shall cease the use of the Company Property, or any portion thereof, upon the
expiration or termination of this Agreement.  Without limiting the generality of
the foregoing, in the event ZAGG conceives, develops or reduces to practice any
feature, enhancement, novel combination or use, or modification of the
Technology (each a “Derivative Work”), ZAGG hereby expressly agrees and
acknowledges that, as between Company and ZAGG: (a) Company shall own, and ZAGG
shall and hereby does assign, all intellectual property rights relating to such
Derivative Works, including, but not limited to, all rights in patents,
trademarks, copyrights and trade secrets; and (b) such Derivative Work shall be
deemed to be included within the definition of Company Property and may, at
Company’s sole discretion, be licensed to ZAGG pursuant to this
Agreement.  During the Term (as defined below) and after its expiration or
termination, ZAGG will (i) neither challenge nor assist others in challenging
any Company Marks and (ii) not attempt to register any trademarks, service
marks, or trade names confusingly similar to any Company Marks.
 
10.2. Infringements.  ZAGG will notify Company promptly in writing if it becomes
aware of any infringement of any Company Property.  Company will have the sole
right to take action regarding any alleged infringement of any Company Property
or other acts of unfair competition, and Company will be entitled to all damages
related thereto.  ZAGG will fully cooperate with Company in any such
action.  Notwithstanding the foregoing, if ZAGG notifies Company of any
infringement of any Company Property and Company fails to take action regarding
such infringement within sixty (60) days after being notified in writing by
ZAGG, then ZAGG will have the right to take action in such regard so long as
ZAGG receives the prior written approval of Company.
 
10.3. ZAGG Ownership.  Notwithstanding anything to the contrary contained
herein, Company acknowledges and agrees that ZAGG and its licensors are, and
shall remain, the sole and exclusive owners of all right, title and interest in
and to the ZAGG Marks.  Except as expressly provided herein, no rights in or to
the ZAGG Marks, including any use thereof, shall be transferred to Company and
Company specifically disclaims any ownership right to any ZAGG Marks.  Any use
of the ZAGG Mark by Company, as permitted herein, shall inure to the benefit of
ZAGG.  To the extent any ZAGG Mark is incorporated in any materials developed
for, by or on behalf of Company pursuant to Section 9.3, ZAGG hereby grants to
Company a worldwide fully paid-up, sublicensable license to use, publish,
reproduce, distribute, and prepare derivative works based upon such
materials.  Company shall cease the use of the ZAGG Marks upon the expiration or
termination of this Agreement.  During the Term (as defined below) and after its
expiration or termination, Company will (a) neither challenge nor assist others
in challenging any ZAGG Marks and (z) not attempt to register any trademarks,
service marks, or trade names confusingly similar to any ZAGG Marks.
 
11. Prices; Payment; Delivery.
 
11.1. Prices.  ZAGG shall pay such wholesale prices as the parties may set forth
on Exhibit D, from time to time, as such exhibit D may be amended by the parties
from time to time thereafter (the “Purchase Price”).  The Purchase Price is
fully inclusive of the License, as described in Section 9.1 above and, except
for such Supplemental Budgets as may be agreed upon between the parties from
time to time for Additional Services, no royalty or compensation shall be due
under this Agreement other than the applicable Purchase Price.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
11.2. Payment. Full payment of the Purchase Price will be made by ZAGG to
Company within sixty (60) days from the date that Company ships any products
incorporating the Technology (“Product”) to ZAGG.  The Purchase Price does not
include any taxes, duties, fees or other charges imposed under any law,
regulation, code or other legal requirement that may be applicable to Products
(“Assessments”).  ZAGG shall pay when due, and indemnify and hold Company
harmless from any Assessments related to ZAGG’s performance of the Marketing
Services pursuant to this Agreement.  If ZAGG fails to pay any Assessments when
due, and Company receives any Assessment from any governmental body, then
Company shall give written notice of the Assessment to ZAGG.
 
11.3. Delivery.  Products will be delivered F.O.B., to any shipment origination
point mutually agreed upon between the parties.  The provisions of any other
documents (including, but not limited to, purchase orders and invoices) to the
contrary notwithstanding, Products will be delivered by Company and accepted by
ZAGG in accordance with the terms of this Agreement.
 
11.4. Title and Risk of Loss.  Title to, and risk of loss for, the Products
shall pass from Company to ZAGG upon delivery of Products by Company to any
shipment origination point.  ZAGG shall be responsible for and shall pay any and
all Assessments with regard to the purchase and delivery of Products by Company
to ZAGG.
 
12. Performance Criteria.  For each calendar year for which this Agreement
remains in effect, the parties shall agree upon the applicable minimum annual
sales levels or such other performance criteria as the parties may deem
appropriate (“Sales Commitments”) that ZAGG must satisfy during the subsequent
calendar year in order for ZAGG to remain the exclusive provider of Marketing
Services in the Market Segment.  In the event that, as of the 31st day of
December of any calendar year Company determines that ZAGG has failed to meet
the Sales Commitments for the preceding calendar year, then Company may, in its
sole discretion: (a) convert ZAGG’ appointment to a non-exclusive status, or
(b)  terminate this Agreement, in each case solely as to the portion of the
Market Segment for which ZAGG failed to meet the Sales Commitments.
 
13. Advertising Materials.  Company agrees to furnish ZAGG with relevant Company
sales, online and/or promotional literature which Company in the normal course
of business develops with respect to the Technology to assist ZAGG in creating
and publishing, at ZAGG’s sole cost and expense, the ZAGG Materials.
 
14. Confidentiality.  The parties recognize and agree that in connection with
the relationships described in this Agreement, each party and its employees may
have access to highly sensitive, confidential business, financial, and other
proprietary information of the other party which, if used without the other
party’s consent, would cause severe and irreparable harm to such other party,
including, without limitation:  (1)  know-how, trade secrets, formulas,
programs, processes, techniques, methodologies, inventions and research; (2)
business information, including, but not limited to, strategies, projections,
markets, sales, profits, costs, customer lists and business plans; (3) plans for
future development; and (4) other information of a similar sensitive nature and
not generally known by third parties (“Confidential
Information”).  Consequently, each party, for itself and its employees, agrees
to keep all such Confidential Information confidential; to not use the
Confidential Information for any purpose other than as permitted under this
Agreement; and not to disclose such Confidential Information to any third party
without the prior written consent of the other party.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
15. Warranties; Disclaimers.
 
15.1. Parties Authority to Enter Agreement.  Each party represents and warrants
that it has the authority to enter into this Agreement and that such party does
not have any knowledge of the existence of any other contract, agreements, or
limitations which would prevent such party from carrying out its
responsibilities under this Agreement.
 
15.2. ZAGG’s Warranties.  ZAGG represents and warrants that: (i) it will perform
its obligations under this Agreement in conformity with industry standards; (ii)
it has sufficient technical and professional expertise to enable it to perform
its obligations under this Agreement, (iii) it will comply with all laws, rules
and regulations applicable to its business and its performance of its duties
hereunder; and (iv) it will not violate or infringe any third party’s patent,
copyright, trademark, trade secret or other intellectual property or other
proprietary rights in performing this Agreement.  ZAGG has not relied upon any
statements or representations by Company in deciding to enter into this
Agreement.
 
15.3. EXCEPT AS EXPRESSLY SET FORTH HEREIN, NEITHER PARTY MAKES ANY WARRANTY TO
THE OTHER PARTY WITH RESPECT TO THIS AGREEMENT OR THE MARKETING SERVICES,
COMPANY PROPERTY OR TECHNOLOGY, WHETHER EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION ANY IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE OR NON-INFRINGEMENT.  NO REPRESENTATION OR AFFIRMATION OF FACT,
INCLUDING BUT NOT LIMITED TO STATEMENTS REGARDING SUITABILITY FOR USE OR
PERFORMANCE OF THE SERVICES, SHALL BE DEEMED TO BE A WARRANTY BY COMPANY OR ITS
AFFILIATES FOR ANY PURPOSE OR GIVE RISE TO ANY LIABILITY.  No person is
authorized to change or otherwise modify the warranties set forth herein or to
assume any other liability on behalf of Company
 
15.4. Limitation of Liability.  IN NO CIRCUMSTANCE AND UNDER NO LEGAL THEORY
(TORT, CONTRACT OR OTHERWISE), SHALL COMPANY OR ITS RELATED PARTIES BE LIABLE
FOR ANY SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES
(INCLUDING ANY LOST PROFITS, LOSS OF USE, OR LOSS OF OPPORTUNITY) ARISING FROM
OR OTHERWISE RELATED TO THIS AGREEMENT EVEN IF COMPANY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.  IN NO EVENT SHALL COMPANY’S CUMULATIVE LIABILITY
HEREUNDER EXCEED THE REVENUE RECEIVED BY ZAGG AS A RESULT OF THE APPOINTMENT IN
THE TWELVE (12) MONTH PERIOD PRECEDING THE DATE OF THE APPLICABLE CLAIM.  IN NO
EVENT SHALL COMPANY OR ITS RELATED PARTIES BE LIABLE FOR OR IN CONNECTION WITH
THE OFFER, SALE, MANUFACTURE, DISTRIBUTION, PROVISION OR USE OF ANY ZAGG OR
THIRD PARTY PRODUCTS OR SERVICES WHETHER BY OR ON BEHALF OF COMPANY, ZAGG OR ANY
THIRD PARTY, AND WHETHER CONDUCTED ONLINE, VIA MAIL OR OTHERWISE.  ZAGG
ACKNOWLEDGES AND AGREES THAT THESE LIMITATIONS REFLECT A FAIR ALLOCATION OF RISK
AND THAT COMPANY WOULD NOT ENTER INTO THIS AGREEMENT WITHOUT THESE LIMITATIONS
ON ITS LIABILITY, AND AGREES THAT THESE LIMITATIONS SHALL APPLY NOTWITHSTANDING
ANY FAILURE OF ESSENTIAL PURPOSE.  BECAUSE SOME JURISDICTIONS DO NOT ALLOW THE
EXCLUSION OR LIMITATION OF CERTAIN CATEGORIES OF DAMAGES, IN SUCH JURISDICTIONS,
ZAGG AGREES THAT COMPANY’S LIABILITY SHALL BE LIMITED TO THE FULLEST EXTENT
PERMITTED BY SUCH JURISDICTION.
 
16. Indemnification.
 
16.1. Company’s Indemnification.  Company will indemnify, defend, and hold
harmless ZAGG and its directors, officers, employees, agents, consultants,
advisors, legal counsel, and stockholders, as well as the controlling persons
and affiliates of each of the foregoing (collectively, the “ZAGG Indemnified
Persons”) against and from, and will pay to the ZAGG Indemnified Persons the
amount of, any loss, liability, claim, damage, expense (including costs of
investigation and defense and reasonable attorneys’ fees), whether or not
involving a third-party claim, (collectively “Damages”) arising out of or
resulting from any act or omission of Company, its agents or employees with
respect to the Technology.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
16.2. ZAGG’s Indemnification.  ZAGG will indemnify, defend, and hold harmless
Company and its directors, officers, employees, agents, consultants, advisors,
legal counsel, and stockholders, as well as the controlling persons and
affiliates of each of the foregoing (collectively, the “Company Indemnified
Persons”) against and from, and will pay to the Indemnified Persons the amount
of Damages arising, directly or indirectly, from or in connection with: (a) any
breach of any representation or warranty made by the ZAGG in this Agreement; (b)
any breach by ZAGG, its employees, representatives, subcontractors, agents, and
others under its control of any covenant or obligation of ZAGG in this
Agreement; (c) any claim made by any third party related to the conduct of
ZAGG’s business, including, without limitation, with respect to any disputes
between Customer(s) and ZAGG and/or ZAGG’s other products or services; (d) any
claim based upon the alleged wrongful acts, fraud, false advertising, or
misrepresentations of ZAGG in connection with this Agreement; (e) any acts or
omissions of ZAGG, its employees or agents (including without limitation
negligence or strict liability and including any injury to any person
(including, but not limited to death or property) related to the subject matter
of this Agreement, including, without limitation, any alleged violation of any
applicable law or infringement of any third party’s intellectual property or
other rights; (f) any warranty made by ZAGG, its employees or agents relating to
the Marketing Services; or (g) any warranty made by ZAGG, its employees or
agents relating to the Technology that is inconsistent with any warranties or
statements made by Company or which was not first authorized in writing by
Company.
 
17. Term and Termination.
 
17.1. Term.  Subject to Sections 1017.2, 17.4, and 17.5, this Agreement will
continue in force for a fixed term of five (5) years from the Effective Date
(the “Initial Term”).  At the end of the Term, this Agreement will automatically
renew for subsequent terms of one (1) calendar year (each a “Renewal Term” and
together with the Initial Term, the “Term”) unless either Party provides the
other with notice of non-renewal at least sixty (60) days prior to the
expiration of the then current Term.
 
17.2. Termination for Cause.  If either party defaults in the performance of a
provision of this Agreement, then the non-breaching party may give written
notice to the breaching party to terminate this Agreement if such default is not
cured within 30 days after such notice.  If the default is not cured during the
applicable period, then this Agreement will automatically terminate at the end
of such period without any further actions being required by any party.
 
17.3. Termination for Convenience.  Except for the Marketing Services in the
Market Segment, Company may terminate this Agreement for any reason after giving
ZAGG 60 days’ written notice of such termination.
 
17.4. Failure to meet Sales Commitments.  If on the last day of any calendar
year, ZAGG has failed to meet the applicable Sales Commitments for such calendar
year, then Company may, in its sole discretion terminate this Agreement or amend
the Sales Commitments.
 
17.5. Termination for Insolvency.  This Agreement will terminate, without
notice, upon (a) the institution by or against either party of insolvency,
receivership, or bankruptcy proceedings or any other proceedings for the
settlement of such party’s debts, (b) a party making an assignment for the
benefit of creditors, or (c) upon either party’s dissolution or ceasing to do
business.
 
17.6. Return or Destruction of Parties’ Respective Property.  Upon termination
of the rights and licenses granted under this Agreement for whatever reason,
each party shall promptly return to the other party all property, including any
Company Property and/or ZAGG Materials, and any copies thereof.
 
17.7. Limitation on Liability Due to Termination.  In the event of termination
in accordance with any of the provisions of this Agreement, neither party will
be liable to the other, because of such termination, for compensation,
reimbursement or damages on account of the loss of prospective profits or
anticipated sales or on account of expenditures, inventory, investments, leases
or commitments in connection with the business or goodwill of Company or ZAGG.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
17.8. Survival of Certain Terms.  The provisions of Sections5, 10, 14, 15, 16,
17.7, 18.1, 18.3, 18.5, 18.6, 18.7, 18.8, 18.9, and 18.10 will survive the
expiration or termination of this Agreement for any reason.  All other rights
and obligations of the parties will cease upon termination of this
Agreement.  Termination will not, however, relieve either party of obligations
or liabilities incurred prior to the termination.
 
18. Term and Termination.
 
18.1. Independent Contractors.  The relationship of the Company and ZAGG
established by this Agreement is that of independent contractors, and nothing
contained in this Agreement will be construed to (a) give either party the power
to direct or control the day-to-day activities of the other, (b) constitute the
parties as partners, joint venturers, co-owners, or otherwise as participants in
a joint or common undertaking, or (c) allow ZAGG to create or assume obligations
on behalf of the Company for any purpose whatsoever.  ZAGG does not regard
itself as a “franchisee” nor Company as a “franchisor” nor the relationship
between ZAGG and Company as a “franchise.”  All sales and other agreements
between ZAGG and its customers are ZAGG’s exclusive responsibility and will have
no effect on ZAGG’s obligations under this Agreement.  All financial obligations
associated with either party’s business are the sole responsibility of such
party.
 
18.2. Insurance.  Both Parties will maintain product liability insurance in an
amount of not less than one million dollars ($1,000,000.00) for bodily injury
and property damage per occurrence.  Each party shall name the other party as an
additional insured.  Each party shall provide the other with a certificate of
insurance evidencing this coverage and providing that it shall not be modified
or cancelled without sixty (60) days prior written notice to the other party.
 
18.3. Entire Agreement.  This Agreement sets forth the entire agreement and
understanding of the parties, relating to its subject matter and supersedes all
prior discussions, letters of intent or term sheets between them.  No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing signed by the party to
be charged.
 
18.4. Notices.  All notices and other communications under this Agreement will
be in the English language, in writing, and sent by hand-delivery, special
courier (for example, Federal Express, UPS, or DHL) or facsimile, addressed as
follows
 
       If to Company:                          hZo, Inc.
                                                                   3855 South
500 West, Suite J
                                                                   Salt Lake
City UT 84115
                                                                   Facsimile:
(888)-291-8345
                                                                  Attn:  President




If to ZAGG:                      ZAGG,
Inc.                                           CC to:           Scott B. Gordon,
Esq.
                                      3855 S. 500 West, Suite
J                                           Gordon Law Offices, P.C.
                                                  Salt Lake City, UT
84115                                            180 So. 300 West, Suite 125
                                       Fax:
(801)-(263-1841)                                                   Salt Lake
City, UT 84101
                                      Attn:  Brandon
O’Brien                                               801-651-6888


 
Notice pursuant to this Agreement is deemed given pursuant to the following
rules:  if hand-delivered, at the time of delivery; if sent by special courier,
on the fifth day after delivery to the courier; and if sent by facsimile on the
day of electronic acknowledgment that the facsimile is received.
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
 
18.5. Assignments; Binding Effect; No Third Party Rights.  The parties agree
that neither party may assign or transfer its rights and obligations under this
Agreement directly or indirectly unless such party first obtains the other
party’s prior written consent, which consent shall not be unreasonably withheld;
any assignment contrary to the foregoing is void ab initio.  Subject to the
foregoing, this Agreement will be binding upon and inure to the benefit of the
parties hereto, their successors, and their assigns.  Nothing expressed or
referred to in this Agreement will be construed to give any person, other than
the parties, any legal or equitable right, remedy, or claim under or with
respect to this Agreement or any provision of this Agreement.  This Agreement
and all of its provisions and conditions are for the sole and exclusive benefit
of the parties, their successors, and their assigns.
 
18.6. Rules of Interpretation.  In this Agreement, (a) words importing the
singular include the plural and vice versa; and words importing one gender
include all genders; (b) any person (to include natural persons and business
entities) will be construed so as to include its and any subsequent successors,
transferees, and assigns in accordance with their respective interests and in
accordance with the provisions of this Agreement; (c) references to this
Agreement or any other agreement or document will be construed as a reference to
this Agreement or, as the case may be, such other agreement or document, as the
same may have been, or may from time to time be, amended, varied, novated,
replaced, or supplemented; (d) references to Sections or Exhibits will be deemed
to be references to such parts of this Agreement unless the context otherwise
requires, and such references are for convenience only and do not affect the
interpretation of this Agreement; (e) if the day on or by which (i) a particular
obligation hereunder must be fulfilled or (i) a time period provided for
hereunder ends, falls on a day that is not a business day, then such obligation
may be fulfilled on or by, and the end of such time period will be extended to,
the next succeeding business day; and (f) except where the contrary is
indicated, in this Agreement any reference to a statute or other legal
requirement will be construed, at the particular time, as including a reference
to any modification or extension thereof then in force and to all instruments,
orders, or regulations then in force and made under or deriving validity from
the relevant statute or legal requirement, as the case may be.
 
18.7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Utah, other than such laws, rules,
regulations or case law that would result in the application of the laws of a
state other than Utah.
 
18.8.  Force Majeure.  Neither party will be responsible for any failure to
perform due to unforeseen circumstances or to causes beyond that party’s
control, including acts of God, war, riot, embargoes, acts of civil or military
authorities, accidents, strikes, labor disputes, or shortages.  Failure to
perform will be excused during the continuance of such circumstances; provided,
however, that this Agreement will otherwise remain in effect; provided further,
that this Section will not excuse failure to pay money due to a party under this
Agreement.
 
18.9. Severability.  If any provision of this Agreement, in whole or in part,
proves to be invalid for any reason, such invalidity will affect only the
portion of such provision which will be invalid.  In all other respects, this
Agreement will stand as if such invalid provision had not been made, and no
other portion or provision of this Agreement will be invalidated, impaired, or
affected thereby.
 
18.10. Counterparts.  This Agreement may be executed in counterparts, each of
which taken together will be deemed an original instrument.  Facsimile
signatures will be given the same effect as original signatures
 
In witness whereof, the parties hereto have executed this Agreement effective as
of the Effective Date.
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
hZo, Inc.
By:                                                      
Its:                                                      
ZAGG, Inc.
By:                                                      
Its:                                                         
   



 


 
11

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Market Segments
 


 
Consumer electronics goods or other related consumer goods that support or are
ancillary in application to such consumer electronic goods, including cell
phones, iPods, MP3 players, gaming devices, laptops, cameras, communication
devices like radios, walkie-talkie devices, and other devices that that are
primarily marketed for personal, entertainment,  or household purposes, and
these definitions within the exclusive marketing license grant to ZAGG shall be
broadly construed and liberally defined in favor of and for the benefit of ZAGG.
 


 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
 
Technology
 


Attorney Reference Number
Description
Type
Country
Filing Date
N0494.70000US00
Metal and Electronic Device Coating Process for Marine Use and Other
Environments Using a Dual Coating
Provisional Application Converted from a Non-Provisional Application
US
10/23/2007
N0494.70001US00
Electronic Device Coating Process for Marine Use and Other Environments
Provisional Application Converted from a Non-Provisional Application
US
10/23/2007
N0494.70000US01
Method and Apparatus to Coat Objects
Non-Provisional
US
4/16/2008
N0494.70001US01
Method and Apparatus to Coat Objects
Non-Provisional
US
4/16/2008
N0494.70002US00
Electronic Device Coating Process for Marine Use and Other Environments
Provisional Application Converted from a Non-Provisional Application
US
9/5/2007
N0494.70003WO00
Metal And Electronic Device Coating Process For Marine Use And Other
Environments
International Application
PCT
3/5/2009
N0494.70004TW00
Metal And Electronic Device Coating Process For Marine Use And Other
Environments
Foreign Application
TW
3/5/2009



 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit C
 
Trademarks
 


 


 
(See Attached)
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit d
 
Price List
 


 


 
(See Attached)
 










 